DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Allowable Subject Matter
Claims 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In the 5/9/2022 communication, the applicant has written in part,
“Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 8,950,664. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 9,373,100. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,776,752. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 9,091,776. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 8,960,534. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 9,558,439. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9,626,610. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,996,783. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,262,251. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 4 of U.S. Patent No. 10,303,992. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,776,680. 
Claims 23 - 35 stand rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 11,238,323. 
A terminal disclaimer over U.S. Patent Nos. 8,950,664, 9,373,100, 10,776,752, 9,091,776, 8,960,534, 9,558,439, 9,626,610, 9,996,783, 10,262,251, 10,303,992, 10,776,680 and 11,238,323 is being filed concurrently herewith.”

The examiner agrees with this characterization and notes that the Terminal Disclaimer for all of the above patents was both filed and approved on 5/9/2022. This overcomes each of the Double Patenting rejections that were made.

There being no remaining rejections, all claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876